DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/05/21 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues In contrast, the “eMIMO-type” in Kwak, as cited by the Office Action, appears to refer to the type of “CSI-RS” (not the “PUCCH”): “Non-precoded CSI-RS and cell-specific beamformed CSI-RS may be referred to as class A and class B with K>1, respectively, and also referred to as 1st eMIMO-type.” Office Action at 2 (“Response to Arguments”); Kwak at para. 122. In addition, since the relevant CSI reports in Kwak are all categorized as “eMIMO-type,” Kwak does not actually determine whether two “CSI reports” have a same or different “PUCCH reporting type” as in Claim 1. Instead, in the cited “Priority setting method 2,” Kwak effectively sets priority based on the type of CSI-RS alone: “Setting of priority in the order of non-precoded CSI-RS > cell specific beamformed CSI-RS > UE-specific CSI-RS.” Kwak at para.
However in further review of reference Kwak, the Examiner disagrees due to the fact that Kwak implements the use of PUCCH reporting types in parallel with CSI reporting system. Kwak states “Although the above description is focused on the CSI reporting type, this disclosure may use in parallel the previous PUCCH reporting type, cell ID, CSI process ID, and the like” (Kwak para [0152]). Furthermore Kwak states dropping a report according to the reporting type during collision (Kwak para [0152). Therefore, Kwak does in fact teach using PUCCH report type for determining collision priority for non-precoded CSI and beamformed CSI.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-10, 12-17, 19-20, 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi (Pub No 20160359538) and Kwak (Pub No 20170237478).

Regarding claim 1,
 	Onggosanusi teaches a method of wireless communication, comprising: 
 	configuring a first channel state information (CSI) reference signal (CSI-RS) resource for non-precoded CSI-RS, wherein the first CSI-RS resource is associated with a CSI process (interpreted as NP CSI-RS, see fig. 5a and para [0148]); 
 	configuring a second CSI-RS resource for beamformed CSI-RS, wherein the second CSI-RS resource is also associated with the CSI process; and (interpreted as BF CSI-RS, see fig. 5a and para [0148]);
 	transmitting a non-precoded CSI-RS using the first CSI-RS resource and a beamformed CSI-RS using the second CSI-RS resource, wherein the transmitting is part of a hybrid CSI-RS operation (interpreted as  NP CSI-RS and BF CSI-RS can be used concurrently according to an example procedure described in embodiment 500, see para [0148]).
 	However does not teach receiving CSI feedback from a user equipment (UE), wherein the CSI feedback includes a first CSI report based on the non-precoded CSI-RS and a second CSI report based on the beamformed CSI-RS; and 

 	Kwak teaches receiving CSI feedback on a physical uplink control channel (PUCCH) from a user equipment (UE), wherein the CSI feedback includes a first CSI report based on the non-precoded CSI-RS and a second CSI report based on the beamformed CSI-RS; and (interpreted aschannel status report based on non-precoded CSI-RS (class A) and beamformed CSI-RS (class B) , see para [0106], see PUCCH reporting type para [0094]).
 	wherein in case of a reporting collision between the first CSI report and the second CSI report, the first CSI report or the second CSI report is received based on whether the first CSI report and the second CSI report have a same PUCCH reporting type, (interpreted Although the above description is focused on the CSI reporting type, this disclosure may use in parallel the previous PUCCH reporting type, cell ID, CSI process ID, and the like, see para [0152]. Also see collision is previously considered based on a PUCCH reporting type, see para [0142]) and further according to a priority of a report based on the non-precoded CSI-RS over a report based on the beamformed CSI-RS (interpreted as For example, after determining whether to drop the report by means of the previous PUCCH reporting type (CRI/RI/PMI/CQI, and the like), see para [0152]). Also see Setting of priority in the order of non-precoded CSI-RS>cell-specific beamformed CSI-RS>UE-specific CSI-RS, see para [0145]).
 	It would have been obvious to one of ordinary skill in the art to combine the hybrid CSI system taught by Onggosanusi with the priority for handling collision as taught by Kwak to prioritize information during interference.

Regarding claim 2,
(interpreted as Within a single CSI process 501 and a single NZP CSI-RS resource 503, a number of ports and a 2D CSI-RS/antenna port (or, in another example, a 2D codebook) pattern designated for NP CSI-RS are configured, along with its associated resource and subframe configurations, see Onggosanusi para [0149]).

Regarding claim 3,
 	Onggosanusi in view of Kwak teaches the method of claim 2, wherein the determining includes one of: determining the number of antenna ports according to: N=2 X N1 X N2 for full CSI-RS, wherein N is the number of antenna ports, N1 is the first total number of antenna ports in a first dimension of an antenna array of a base station, and N2 is the second total number of antenna ports in a second dimension of the antenna array; or determining the number of antenna ports according to: N=2 X N1+N2 for partial CSI-RS  (intperpreted as  For instance, a serving eNB configures a UE with NPORT NP CSI-RS ports and (Ma, Na) 2D NP CSI-RS pattern, as well as NPORT,BF UE-specific BF CSI-RS ports and (MBF, NBF) 2D UE-specific BF CSI-RS pattern. Since UE-specific beamforming operation reduces the number of ports, NPORT,BF≤NPORT, MBF≤Ma, and NBF≤Na (where 2MBFNBF=NPORT,BF or MBFNBFPa=NPORT,BF), see Onggosanusi para [0132]).

Regarding claim 4,
 	Onggosanusi in view of Kwak teaches the method of claim 1, further including: configuring a number of antenna ports associated with the second CSI-RS resource, wherein the number of antenna ports associated with the second CSI-RS resource is one of: 2, 4, or 8. (interpreted as A second subset or CSI-RS resource 832 includes 8 ports with each group of 4 ports is associated with one polarization group. In this example, the second subset can be configured so that the UE can report a CSI for an 8-port vertical dual-polarized port pattern, see Onggosanusi para [0209]).

Regarding claim 5,
 	Onggosanusi in view of Kwak teaches the method of claim 1, further including: receiving CSI feedback from a user equipment (UE), wherein the CSI feedback is based on the non-precoded CSI-RS; and determining a set of precoding vectors for beamforming the beamformed CSI-RS of the second CSI-RS resource based on the CSI feedback. (interpreted as The third component, concurrent use of NP CSI-RS and BF CSI-RS (hybrid CSI-RS), can be described as follows. The combined DL channel information from multiple subsets is then utilized for link adaptation. Furthermore, the combined DL channel information can be used to derive a precoding vector or matrix (a beamformer) for forming BF CSI-RS associated with that UE, see Onggosanusi para [0190]).

Regarding claim 6,
 	Onggosanusi in view of Kwak teaches the method of claim 1, further including: configuring the first and second CSI-RS resources independently according to one or more of: frequency resource mapping; time resource mapping; periodicity; and subframe offset (interpreted as partial-port CSI-RS mapping with 4 disjoint two-dimensional subsets, Onggosanusi para [0206] see Onggosanusi fig. 8a-8c).

Regarding claim 9 and 19,
 	Onggosanusi teaches a method of wireless communication, comprising: 
 	generating a first rank indicator and a first precoding matrix indicator based on measurement of a first channel state information (CSI) reference signal (CSI-RS) resource of a non-precoded CSI-RS in a (interpreted as Two options exist for a UE to report a CSI upon measuring a NP CSI-RS. In a first option, the UE reports a complete set of CSI parameters (that is, CQI, RI, and PMI), Onggosanusi para [0148]);
 	transmitting a first CSI report on a physical uplink control channel (PUCCH) including one or more of: the first rank indicator and the first precoding matrix indicator, according to a first periodicity and offset; (interpreted as Another embodiment to such an explicit indicator is a CSI-RS pattern or periodic transmission (which includes, e.g. subframe shift and periodicity) configuration, see Onggosanusi para [0155])
 	generating a second rank indicator, a second precoding matrix indicator, and a channel quality indicator based on measurement of a second CSI-RS resource of a beamformed CSI-RS in the CSI process; and (interpreted as For one of the CSI-RS resources associated with a CSI-RS type or a MIMO type of ` beamformed`/CLASS B, a CQI, a RI, and a PMI are decoded from the CSI report based one a codebook A (step 1104), see Onggosanusi para [0244])
 	transmitting a second CSI report on the PUCCH including one or more of: the second rank indicator, the second precoding matrix indicator, and the channel quality indicator, according to a second periodicity and offset (interpreted as Another embodiment to such an explicit indicator is a CSI-RS pattern or periodic transmission (which includes, e.g. subframe shift and periodicity) configuration, see Onggosanusi para [0155]).
 	However Onggosanusi does not teach detecting a reporting collision between the first CSI report and the second CSI report for periodic CSI reporting;
 	wherein the reporting collision is resolved based on whether the first CSI report and the second CSI report have a same PUCCH reporting type, and further according to a priority of a report based on measurement of the non-precoded CSI-RS over a report based on measurement of the beamformed CSI-RS.
  	Kwak teaches detecting a reporting collision between the first CSI report and the second CSI report for periodic CSI reporting, (interpreted Although the above description is focused on the CSI reporting type, this disclosure may use in parallel the previous PUCCH reporting type, cell ID, CSI process ID, and the like, see para [0152]. Also see collision is previously considered based on a PUCCH reporting type, see para [0142])
 	wherein the reporting collision is resolved based on whether the first CSI report and the second CSI report have a same PUCCH reporting type, and further according to a priority of a report based on measurement of the non-precoded CSI-RS over a report based on measurement of the beamformed CSI-RS. (interpreted Although the above description is focused on the CSI reporting type, this disclosure may use in parallel the previous PUCCH reporting type, cell ID, CSI process ID, and the like, see para [0152]. Also see collision is previously considered based on a PUCCH reporting type, see para [0142])
	It would have been obvious to one of ordinary skill in the art to combine the hybrid CSI system taught by Onggosanusi with the priority for handling collision as taught by Kwak to prioritize information during interference.

Regarding claim 10 and 20,
 	Onggosanusi in view of Kwak teaches the method of claim 9, wherein the second CSI-RS resource of a beamformed CSI-RS is configured without PMI feedback, wherein the second CSI report including one or more of: the second rank indicator, and the channel quality indicator, wherein the second RI and CQI are determined using precoder cycling within the codebook set associated with the beamformed CSI-RS (interpreted as For K.gtoreq.1 other CSI-RS resources configured with a same CSI-RS type or a MIMO type (either `beamformed`/CLASS B or `non-precoded`/CLASS A), the eNB decodes either a plurality of quantized channel coefficients (step 1106) or a first PMI i.sub.1 based on a codebook B different from codebook A (step 1107), depending on a CSI content configuration parameter for UE-k. This first PMI can include one codebook index or two codebook indices (i.sub.1,1, i.sub.1,2) depending on codebook configuration as identified by the eNB in step 1105, see para [0244], [0192]).

Regarding claim 14 and 24,
 	Onggosanusi in view of Kwak teaches the method of claim 9, further including: receiving an aperiodic CSI triggering signal from a base station, wherein the aperiodic CSI triggering signal identifies an aperiodic CSI report for reporting as one of: a first aperiodic CSI report based on measurement of the non-precoded CSI-RS; a second aperiodic CSI report based on measurement of the beamformed CSI-RS; and transmitting the aperiodic CSI report as identified by the aperiodic CSI triggering signal. (interpreted as A second embodiment entails aperiodic transmission of partial-port NP CSI-RS while UE-specific BF CSI-RS can be transmitted either periodically or aperiodically, see para [0231]. In this example, transmission of partial-port NP CSI-RS is accompanied by an UL grant which triggers an aperiodic CSI reporting from the UE (e.g., UE 116), see para [0233]).

Regarding claim 15 and 25,
 	Onggosanusi in view of Kwak teaches the method of claim 9, further including: determining the first precoding matrix indicator based on measurement of the non-precoded CSI-RS by using a codebook associated with non-precoded CSI-RS, wherein the first precoding matrix indicator is wideband (interpreted as This is applicable when NP CSI-RS is used to measure DL long-term and/or wideband channel statistics at a UE, see para [0238]).

Regarding claim 16and 26,
(interpreted as The above explicit feedback CSI can be reported as a wideband (one report for all the set S subbands) or subband (one report for each set S subband) CSI. The first and second channel entities (direct channel feedback and eigenvector feedback) can be reported as a wideband or subband CSI, see para [0215]).

Regarding claim 17 and 27,
 	Onggosanusi in view of Kwak teaches the method of claim 9, the first periodicity for CSI reporting for non-precoded CSI-RS is based on a periodicity factor received from the base station over a common periodicity for CSI reporting for both the non-precoded CSI-RS and the beamformed CSI-RS. (interpreted as To facilitate such a procedure, a first BF CSI-RS transmitted with periodicity T1 (ms) and a second NP CSI-RS transmitted with periodicity T2 (ms), see Onggosanusi para [0123]. Also see CSI report periodic para [0151]).


Regarding claim 11 and 21,
 	Onggosanusi in view of Kwak teaches the method of claim 9, further including: detecting a reporting collision between the first CSI report and the second CSI report for periodic CSI reporting, wherein the reporting collision is resolved according to a priority of a report based on measurement of the non-precoded CSI-RS over a report based on measurement of the beamformed CSI-RS (interpreted CSI process priority determination method 2 for CRI/RI reporting: Determination in the order of a reporting type, a lower cell ID, and a lower CSI process ID [0119] CSI process priority determination method 3 for CRI/RI reporting: Determination in the order of a transmission mode, a lower cell ID, and a lower CSI process ID [0120] CSI process priority determination method 4 for CRI/RI reporting: Determination in the order of a transmission mode, a reporting type, a lower cell ID, and a lower CSI process ID, see Kwak para [0116]).

Regarding claim 12 and 22,
 	Onggosanusi in view of Kwak teaches the method of claim 11, wherein the detected reporting collision is between the first CSI report and the second CSI report having a same reporting type, wherein the reporting collision is resolved according to a priority of a report of the same reporting type based on measurement of the non-precoded CSI-RS over a report of the same reporting type based on measurement of the beamformed CSI-RS (interpreted CSI process priority determination method 2 for CRI/RI reporting: Determination in the order of a reporting type, a lower cell ID, and a lower CSI process ID [0119] CSI process priority determination method 3 for CRI/RI reporting: Determination in the order of a transmission mode, a lower cell ID, and a lower CSI process ID [0120] CSI process priority determination method 4 for CRI/RI reporting: Determination in the order of a transmission mode, a reporting type, a lower cell ID, and a lower CSI process ID, see Kwak para [0116]).

Regarding claim 13 and 23,
 	Onggosanusi in view of Kwak teaches the method of claim 11, wherein the CSI process is configured with two or more subframe sets, the priority having hierarchy of one of: priority based on a reporting type having higher priority than priority based on CSI-RS type having higher priority than priority based on subframe set index; or priority based on the reporting type having higher priority than priority based on the subframe set index having higher priority than priority based on CSI-RS type (interpreted CSI process priority determination method 2 for CRI/RI reporting: Determination in the order of a reporting type, a lower cell ID, and a lower CSI process ID [0119] CSI process priority determination method 3 for CRI/RI reporting: Determination in the order of a transmission mode, a lower cell ID, and a lower CSI process ID [0120] CSI process priority determination method 4 for CRI/RI reporting: Determination in the order of a transmission mode, a reporting type, a lower cell ID, and a lower CSI process ID, see Kwak para [0116]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461